Citation Nr: 1606976	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-23 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED) as secondary to service-connected diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to Apri1 1969.  The Veteran served in combat and is a Purple Heart recipient.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDING OF FACT

ED is etiologically related to the Veteran's service-connected DM.  


CONCLUSION OF LAW

ED is secondary to service-connected DM.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. §§ 3.310(a) (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to the VCAA are harmless and nonprejudicial.

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  There must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

The Veteran was examined by VA in February 2011.  At that time, the Veteran reported that he was having some difficulties with sexual functioning for the past six months and was using Viagra.  However, he stated that the Viagra was working and that he could achieve erection, penetration, and ejaculation.  It was noted that the Veteran had been diagnosed with hypertension since the 1990's and had more recently been diagnosed with DM which he had at the time of the examination and for which he had been taking medication.  The examiner opined that advancing age caused the ED.

In May 2011, the Veteran reported that he was having increasing problems with ED.  He said that his doctor indicated it was probably due to his DM medication.  He related that Viagra worked initially, but had recently been less successful.  The Veteran expressed that he had been conscientious about good health.  

In June 2012, the Veteran's private medical provider furnished a letter in which he stated that VA had determined that the Veteran had DM related to his military service.  It was his opinion that the Veteran's ED can be caused by his DM and hypertension. 

The Veteran also submitted another statement in which he stated that ED was known to be a complication of DM and that he did not have ED prior to having DM.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, neither medical opinion is complete.  The VA medical opinion did not include a review of the record, as indicated by the examiner, and the Veteran clearly still had adequate erectile function at that time.  The private provider used equivocal language.  Thus, both opinions are of diminished probative value.  However, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, the Veteran is competent to state that his erectile function decreased and that he has ED.  He is also credible in that regard as his statement is consistent with the VA examiner indicating that there was function and the private examiner indicating that ED was present; thus, the Veteran's statements in between those examinations that he had ED are credible.  The Board also finds that the Veteran is competent and credible to state that he did not have ED prior to DM and taking medication for that disorder as the apparent onset occurred after February 2011 when the diagnosis of DM was confirmed by the VA examiner.  The Board finds that the evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for ED as secondary to DM is warranted.


ORDER

Service connection for ED as secondary to DM is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


